DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of application no. 15/426,821 now U.S. Patent 10,620,690.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the parent application.

Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 01/29/21, with respect to the objection of claims 3, 15 and 16 have been fully considered and are persuasive.  The objection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 8-12 of Applicant’s Remarks, filed 01/29/21, with respect to the 35 USC 102 & 103 rejections of claims 1-20 have been fully considered and are persuasive.  The 35 USC 102 & 103 rejections of the claims has been withdrawn since amendments overcome the prior art of record.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1 and 11, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept controlling a display to activate a first region while deactivating a second region in response to a signal to turn off the display, displaying information related to a currently running application on the first activated region together with time and date information in response to the signal wherein the information comprises first information related to a function performed by the currently running application and second information related to progress of the function with the second information generated from the first information and based on at least one of the current time or location.
In reference to claims 2-10 and 12-20, these claims depend upon allowable claims 1 and 11 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KR200451981Y1
This patent describes a mobile device creating an always-on icon group in a display-off mode.
Gunn (U.S. Patent 9,152,212)
Gunn discloses an electronic device that provides notifications via a partial screen format including operation via a sleep mode.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/30/21